Title: To James Madison from Albert Gallatin, 20 August 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


20 August 1801, Treasury Department. Encloses copy of letter from collector at Boston in response to inquiries made at JM’s request concerning French armed schooner Beguine.
 

   RC and enclosures (DNA: RG 59, ML). RC 1 p. Enclosures (3 pp.) are copies of Benjamin Lincoln to Gallatin, 12 Aug. 1801, and appended lists (see n. 1). RC and first enclosure reproduced in Papers of Gallatin (microfilm ed.), reel 5.


   Gallatin had written to Lincoln on 4 Aug. enclosing an extract of Thornton’s 24 July letter to JM and inquiring if Thornton’s charges were correct (ibid.). In his 12 Aug. reply Lincoln appended a list of the cargo—sugar, molasses, and coffee—aboard the Beguine when it arrived at Boston from Guadeloupe on 8 May. Another list described the cargo of dry goods and fish aboard the vessel when it departed 4 June for Guadeloupe. Lincoln noted that the ship’s papers were not made out until twenty-four hours after British ships in the harbor, bound for Halifax, had sailed. He further reported having no knowledge that the Beguine had increased its armaments or crew while in port.

